DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 	
Claim 2 recites the limitation "the at least one sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the one or more sensors” and suggests amending.
Claim 3 recites the limitation "the range of 15-60" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a range of 15-60” and suggests amending.

Claim 15 recites the limitation "which is a mobile communication…" in lines 1-2.  This limitation is rendered unclear and indefinite. It is not clear what this limitation is referring to. Examiner will interpret as “the at least one of said one or more sensors is a mobile communication…” and suggests amending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations obtain stress parameter values through physiological signals, detects a switching point indicating elevated stress, and reduces measuring rate upon the detection of elevated stress, but does not display or output the condition or results of the method in a practical application as required by step 2a, prong 2, hence the user does not receive the results of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claim recites a judicial exception, but is not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claim adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). Therefore, the claim does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Dependent claims 2-12 do not integrate the abstract idea into a practical application. Examiner suggests amending claim 1 to add a limitation of displaying some kind of result to the user about the analysis.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0071523 Jain et al., hereinafter “Jain”.
Regarding claim 1, Jain discloses a method of sensing stress in a user (Abstract), said method comprising: obtaining stress parameter values (Para 5) that represent a physiological stress level (Para 5) in the user and that are generated at a measurement rate (Para 45 mentions that the sensors are only ON for limited time periods and Para 78 talks about the measurement rate, which is inherent, also see Para 7) based on sensor data from one or more sensors associated with the user (Para 5 and 6, the stress level is determined based on the HRV parameter that is measured using a sensor); monitoring the stress parameter values for detection of a switching point (Para 7 and 200 talk about determining a stress/physiological parameter that is above a threshold, this is considered a switching point, from normal stress or normal physiological parameter, to high stress level), wherein the switching point is detected when the stress parameter values indicate an elevated stress level in the user for a predefined time period (Para 7 and 200; if above threshold then the stress level is elevated and as for the predefined time period, para 200 mentions that there is other criterion, such as time, 5 minutes or more, that must be met). 
Jain does not explicitly state causing a reduction of the measurement rate upon detection of the switching point.
However, Jain teaches low-power vs. high-power sampling and discusses dynamically switching between high sampling vs. low sampling rates (Para 189). While it increases the rate of sampling after the detection of the threshold (Para 189), one can inherently come to the method of causing a reduction of the measurement rate upon detection of the switching point (Para 194) based on the discussion of efficiency and power consumption in Para 189-200.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the second sampling rate is less than the first sampling rate in order to come with a method that is power-efficient at monitoring biological measurements (Jain; Para 190).
Regarding claim 2, Jain discloses causing the one or more sensors to be selectively activated and inactivated to generate the sensor data in coordination with the measurement rate (Para 45; in order to maintain power and efficiency they maintain data gathering from sensors for limited time periods, this means that the sensors do not gather information outside of the measurement periods and therefore are inactive, see also Para 203).
Regarding claim 3, Jain discloses the predefined time period is in a range of 15-60 minutes (Para 183), and preferably in the range of 20-45 minutes (Para 183).
Regarding claim 5, Jain discloses the measurement rate is selected so that at least two, and preferably at least three, stress parameter values are obtained within the predefined time period (Para 183 discloses that the time period is longer than 15 minutes and Para 193 discloses that the sampling rate can be 8 seconds per 10 seconds, so it is clear that more than 2 or 3 stress parameters are obtained).
Regarding claim 6, Jain discloses the switching point is detected when a predefined number of consecutive stress parameter values exceeds a stress threshold value (Para 50, 167, and 182 mention that a threshold level is detected when one or more physiological markers exceed a threshold, also they talk about a threshold time, so if a measurement taken over a predefined period of time, which includes multiple measurements, remains over threshold then it has exceeded).
Regarding claim 7, Jain discloses subsequent to the switching point, monitoring the stress parameter values for detection of a further switching point (Para 194 talks mentions switching back to the first sampling mode when a threshold level is no longer detected), causing an increase in the measurement rate upon detection of the further switching point (Para 193 and 194).
Regarding claim 8, Jain discloses the further switching point is detected when one or more of the stress parameter values fall below a stress threshold value (Para 194) within a further predefined time period subsequent to the switching point, or upon expiry of the further predefined time period (See claim 13 that discusses threshold time period, same could be applied for below threshold values).
Regarding claim 9, Jain discloses the further predefined time period is in a range of 4-10 hours (Para 212; the context time is 4 hours and the results of stress can continue for that long, so a detection below threshold can be detected 4 hours after a stress spike).
Regarding claim 10, Jain discloses obtaining the sensor data from the one or more sensors (Para 6 and 7), and generating the stress parameter values based the sensor data (Para 6 and 7; stress level is determined based on biological measurements).
Regarding claim 11, Jain discloses said sensor data (Para 6) represents one or more of heart activity, time interval between consecutive heart beats, heart rate, heart rate variability, skin conductivity, skin temperature, blood pressure, pupil diameter, eye movement, breathing pattern, blood oxygen saturation level, cardiac output, peripheral blood flow, muscle tension, and hormone content (Para 6 and 68).
Regarding claim 12, Jain discloses a computer-readable medium (Para 9) comprising computer instructions (Para 71) which, when executed by a processor, cause the processor to perform the method of claim 1 (Para 71).
Regarding claim 13, Jain discloses a device for sensing stress (Abstract and Figure 2A) in a user, said device being configured to: obtain stress parameter values (Para 5) that represent a physiological stress level (Para 5) in the user and are generated based on sensor data from one or more sensors associated with the user (Para 6 and 7; stress level is determined based on biological measurements); monitor the stress parameter values for detection of a switching point (Para 7 and 200 talk about determining a stress/physiological parameter that is above a threshold, this is considered a switching point, from normal stress or normal physiological parameter, to high stress level) when the stress parameter values indicate an elevated stress level in the user for a predefined time period (Para 7 and 200; if above threshold then the stress level is elevated and as for the predefined time period, para 200 mentions that there is other criterion, such as time, 5 minutes or more, that must be met). 
Jain does not explicitly state cause a reduction of the measurement rate upon detection of the switching point.
However, Jain teaches low-power vs. high-power sampling and discusses dynamically switching between high sampling vs. low sampling rates (Para 189). While it increases the rate of sampling after the detection of the threshold (Para 189), one can inherently come to the method of causing a reduction of the measurement rate upon detection of the switching point (Para 194) based on the discussion of efficiency and power consumption in Para 189-200.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the second sampling rate is less than the first sampling rate in order to come with a method that it power-efficient at monitoring biological measurements (Jain; Para 190).
Regarding claim 14, Jain discloses at least one of said one or more sensors (Para 6).
Regarding claim 15, Jain discloses the at least one of said one or more sensors is a mobile communication device, a portable electronic device or a wearable computer (Para 52 and Figure 2A).
Regarding claim 16, Jain discloses an arrangement for sensing stress in a user (Abstract and Figure 2A), comprising: one or more sensors associated with the user (Para 6 and 7); a first module (Figure 2A, element 210) configured to generate, at a measurement rate and based on data sensor data generated by the one or more sensors (Para 45 mentions that the sensors are only ON for limited time periods and Para 78 talks about the measurement rate, which is inherent, also see Para 7), stress parameter values that represent physiological stress in the user (Para 5); and a second module (Figure 2A, element 230) configured to monitor the stress parameter values for detection of a predefined switching point (Para 7 and 200 talk about determining a stress/physiological parameter that is above a threshold, this is considered a switching point, from normal stress or normal physiological parameter, to high stress level) when the stress parameter values indicate an elevated stress level in the user for a predefined time period (Para 7 and 200; if above threshold then the stress level is elevated and as for the predefined time period, para 200 mentions that there is other criterion, such as time, 5 minutes or more, that must be met).
Jain does not explicitly state reduce the measurement rate upon detection of the predefined switching point.
However, Jain teaches low-power vs. high-power sampling and discusses dynamically switching between high sampling vs. low sampling rates (Para 189). While it increases the rate of sampling after the detection of the threshold (Para 189), one can inherently come to the method of causing a reduction of the measurement rate upon detection of the switching point (Para 194) based on the discussion of efficiency and power consumption in Para 189-200.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the second sampling rate is less than the first sampling rate in order to come with a method that it power-efficient at monitoring biological measurements (Jain; Para 190).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0071523 Jain et al., hereinafter “Jain” in view of EP 2711227 Eskilson et al., hereinafter “Eskilson”.
Regarding claim 4, Jain discloses all the limitations of claim 1.
Jain does not disclose the predefined time period corresponds to a time period in which the physiological stress in the user is at least partly controlled by adrenaline.
However, Eskilson discloses a method of determining ones stress level (Abstract) and teaches the predefined time period corresponds to a time period (Para 61) in which the physiological stress in the user is at least partly controlled by adrenaline (Para 20 and 26; one of the measurement parameters is the amount of adrenaline in the blood).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that the physiological parameter is related to adrenaline as taught by Eskilson, in the invention of Jain, in order to establish a user’s stress level based on a specific parameter (Eskilson; Para 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792